Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 26, 2020                                                                                       Bridget M. McCormack,
                                                                                                                    Chief Justice

  158988-9(82)                                                                                             David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  DKE, INC.,                                                                                            Richard H. Bernstein
                 Plaintiff-Appellee,                                                                    Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 158988-9
                                                                     COA: 333497; 337834
                                                                     Oakland CC: 2005-068745-CK
  SECURA INSURANCE COMPANY,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s January 31,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).

         CAVANAGH, J., did not participate due to her prior relationship with Garan Lucow
  Miller, P.C.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 26, 2020
         a0518
                                                                                Clerk